      Case 4:21-cv-00140-WTM-CLR Document 1 Filed 05/07/21 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

 MARK GUGLIUZZA and LIANNE
 GUGLIUZZA,

       Plaintiffs,
                                                CIVIL ACTION FILE NO:
 v.                                                  CV421-140
                                                    ______________

 JASON LYBERGER and SWIFT
 TRANSPORTATION CO. OF
 ARIZONA, LLC,

       Defendants.

                           NOTICE OF REMOVAL
      Swift Transportation Co. of Arizona, LLC and Jason Lyberger (hereinafter

“Defendants”) submit this Notice of Removal of this action from the State Court of

Chatham County, Georgia, to the United States District Court for the Southern

District of Georgia, Savannah Division, respectfully showing as follows:

                                         1.

      Defendants are the named defendants in a civil action brought in the State

Court of Chatham County, Georgia, styled Mark Gugliuzza and Lianne Gugliuzza

v. Jason Lyberger and Swift Transportation Co. of Arizona, LLC, Civil Action File

no. STCV21-00374. Defendants consent to the removal of this action – there are no

other parties from whom consent is required to the removal of this action. Attached
       Case 4:21-cv-00140-WTM-CLR Document 1 Filed 05/07/21 Page 2 of 6




hereto are:

       x Exhibit “A”: the Complaint filed February 24, 2021 by Plaintiffs in the

          State Court of Chatham County;

       x Exhibit “B”: the Summons to Jason Lyberger filed February 24, 2021 by

          Plaintiff in the State Court of Chatham County;

       x Exhibit “C”: the Summons to Swift Transportation Co. of Arizona filed

          February 24, 2021 by Plaintiff in the State Court of Chatham County;

       x Exhibit “D”: the Answer of Defendants filed March 29, 2021 in the State

          Court of Chatham County;

       x Exhibit “E”: the Order granting plaintiff’s motion for appointment of

          special process server filed April 6, 2021 in the State Court of Chatham

          County;

       x Exhibit “F”: the affidavit of service on Jason Lyberger filed April 12, 2021

          in the State Court of Chatham County;

       Exhibits “A” through “F” comprise all process, pleadings, and orders served

on or currently in the possession of Defendants.

       Additionally, Plaintiffs have responded to Defendant Swift’s First Request for

Admission of Facts. These discovery responses are included herewith as Exhibit

“G.”
      Case 4:21-cv-00140-WTM-CLR Document 1 Filed 05/07/21 Page 3 of 6




                                           2.

      This action was commenced by the filing of Plaintiffs’ Complaint on

February 24, 2021.

                                           3.

      This Court has jurisdiction over this action under 28 U.S.C. § 1332 because

there is complete diversity of citizenship between the Plaintiffs and Defendants and

the amount in controversy exceeds the jurisdictional requirement of $75,000.00,

excluding interest and costs.

                                           4.

      Amount in Controversy. This case arises from a motor vehicle accident that

occurred on January 17, 2021. (Exh. A, Complaint, ¶ 6). Plaintiffs allege that as a

result of the accident, Plaintiffs suffered multiple injuries. (Exh. A, Complaint, ¶ 8).

Plaintiffs also alleged they have suffered “significant injuries, medical expenses, and

damages. These damages include emotional distress, personal inconvenience,

mental and physical pain and suffering, loss of enjoyment of life, due to the violence

of the collision and injuries to the Plaintiff’s body and nervous system, plus the

inability to lead a normal life.” (Exh. A, Complaint, ¶ 11). In their Complaint,

Plaintiffs alleged past medical expenses “in excess of $10,000.00” in past medical

expenses for each Plaintiff. (Exh. A, Complaint, ¶¶ 11-12).
      Case 4:21-cv-00140-WTM-CLR Document 1 Filed 05/07/21 Page 4 of 6




      The “jurisdictional amount may be apparent on the face of the Complaint if

the language clearly alleges extensive damages such as long-term medical expenses,

mental and physical pain and suffering, loss of enjoyment of life, loss of wages and

earning capacity, and permanent disability and disfigurement or other serious

injuries.” Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001). However,

as noted above, where Plaintiffs alleged only “in excess of $10,000.00” in past

medical expenses for each Plaintiff, it was not apparent on the face of Plaintiffs’

Complaint that the subject action was removable. Thus, the subject action was not

removable by Defendants upon receipt of Plaintiffs’ Complaint.

      Nonetheless, on April 28, 2021 Plaintiffs provided responses to Defendant’s

Requests for Admission of Facts in the State court matter and have admitted that

Plaintiff Mark Gugliuzza claims total damages exceeding $75,000.00 as a result of

the incident that forms the basis of Plaintiffs’ Complaint. (Exh. G, Request for

Admission response, no. 1). Similarly, Plaintiffs have admitted that Plaintiff Lianne

Gugliuzza claims total damages exceeding $75,000.00 as a result of the incident that

forms the basis of Plaintiffs’ Complaint. (Exh. G, Request for Admission response,

no. 2).

      As such, the amount in controversy exceeds the jurisdictional requirement of

$75,000.00.
      Case 4:21-cv-00140-WTM-CLR Document 1 Filed 05/07/21 Page 5 of 6




                                          5.

      Timeliness. Pursuant to 28 U.S.C. § 1446(b)(3), this Notice of Removal is

timely as it is filed within 30 days after receipt by Defendants, through service or

otherwise, of a copy of a paper from which it may first be ascertained that the case

is one which is or has become removable. As noted above, on or about April 28,

2021, Defendants received, through their undersigned counsel, responses to

Defendant’s Requests for Admission of Facts wherein Plaintiffs admitted that each

Plaintiff claims total damages exceeding $75,000.00 as a result of the incident that

forms the basis of Plaintiffs’ Complaint. This Notice of Removal is filed within 30

days of receipt of said admissions.

                                          6.

      Diversity of Citizenship. To the best of Defendants’ knowledge and

understanding, Plaintiffs are citizens of the state of Georgia. (Exh. A, Complaint, ¶

1).

      Defendant Swift Transportation Co. of Arizona, LLC was at the time of the

commencement of this action and still is a limited liability company organized under

the laws of the State of Delaware and its principal place of business in the State of

Arizona. For purposes of diversity jurisdiction, Defendant Swift Transportation Co.

of Arizona, LLC is deemed a citizen of Delaware and Arizona.
     Case 4:21-cv-00140-WTM-CLR Document 1 Filed 05/07/21 Page 6 of 6




      Defendant Jason Lyberger is a citizen of the State of Florida.

                                          7.

      This action is removable to this Court pursuant to 28 U.S.C. §§ 1332, 1446(b).

      WHEREFORE, Defendants pray that this Notice Removal be filed, this action

be removed to and proceed in this Court, and no further proceedings be had in the

State Court of Chatham County, Georgia.

      Respectfully submitted this 7th day of May, 2021.


                                      HAWKINS PARNELL & YOUNG, LLP

                                        /s/ Michael J. Goldman
                                        Michael J. Goldman
                                        Georgia Bar No. 300100
                                        Counsel for Defendants
303 Peachtree Street, Suite 4000
Atlanta, Georgia 30308-3243
(404) 614-7400
(404) 614-7500 (fax)
mgoldman@hpylaw.com
